Case: 14-10172   Date Filed: 06/12/2014   Page: 1 of 5


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-10172
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 3:12-cv-00588-RS-EMT



STEPHANIE M. BLACKMON,


                                                          Plaintiff-Appellant,


                                versus


ESCAMBIA COUNTY SCHOOL BOARD,


                                                        Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   ________________________

                           (June 12, 2014)
               Case: 14-10172     Date Filed: 06/12/2014    Page: 2 of 5


Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Stephanie Blackmon appeals pro se the summary judgment in favor of the

Escambia County School Board and against her claims under federal law, and the

dismissal without prejudice of her claims under state law. Blackmon complained

that the Board refused to rehire her because she was African-American, in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1), and of her

right to “make and enforce contracts,” id. § 1981; the Board retaliated after she

declined a particular bus route, see id. § 2000e-3; its employees conspired to

“blackball” her as a school bus driver in interference with her civil rights, see id.

§§ 1983, 1985; the Board harassed her; and the Board defamed and slandered her

in violation of state law. The district court ruled that Blackmon failed to establish

a prima facie case of discrimination; she failed to exhaust her claim of retaliation;

she failed to present evidence that a custom or policy of the Board violated her

civil rights; and a federal statute cited by her, 18 U.S.C. § 1514, provided no

private right of action for harassment. The district court declined to exercise

supplemental jurisdiction over Blackmon’s remaining claims under state law. We

affirm.

      The district court did not err by entering summary judgment against

Blackmon’s complaint of discrimination. To establish a prima facie case under


                                           2
              Case: 14-10172     Date Filed: 06/12/2014    Page: 3 of 5


Title VII and section 1981, Blackmon had to prove that she was a member of a

protected class who applied for a position; she was qualified for the position

sought; she was not hired; and the position remained unfilled or was filled with a

person outside of her protected class. See EEOC v. Joe’s Stone Crabs, Inc., 296

F.3d 1265, 1273 (11th Cir. 2002); Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318,

1330 (11th Cir. 1998). Although Blackmon, an African-American, established

that, in 2012, the Board twice refused to offer her positions as a school bus driver,

she failed to establish that the Board filled the positions with drivers who were not

African-American. See Joe’s Stone Crabs, 296 F.3d at 1273. Moreover, even if

we were to assume that Blackmon established a prima facie case, she failed to

prove that the race-neutral reason given for refusing to hire her was a pretext for

discrimination. Terry McKnight, an employee of the Board, testified that he

refused to hire Blackmon because she had been “unreliable in the past.” And

Blackmon testified that she accepted driver’s training from the Board in 2006,

2009, and 2011, after which she, respectively, declined the position offered to her;

took sick leave and accepted a position with another employer without resigning or

notifying the Board; and drove a few months and then refused to return telephone

calls from the Board. Blackmon accused the Board of discrimination, but her

“[s]peculation [did] not create a genuine issue of fact” about the reason she was not

rehired, see Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005).


                                          3
               Case: 14-10172     Date Filed: 06/12/2014    Page: 4 of 5


      The district court correctly entered summary judgment in favor of the Board

and against Blackmon’s complaint of retaliation. Blackmon failed to mention

retaliation in the charge that she filed with the Equal Employment Opportunity

Commission, and that failure to exhaust was fatal to her complaint about

retaliation. See Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir. 2001)

(“Before a potential plaintiff may sue for discrimination under Title VII, she must

first exhaust her administrative remedies.”). Furthermore, Blackmon failed to

establish a prima facie case of retaliation because she failed to allege that her

employment related to her participation in a protected activity. See Crawford v.

Carroll, 529 F.3d 961, 970 (11th Cir. 2008). Blackmon alleged that the Board

retaliated against her because she refused to accept a bus route for a particular

school, but her refusal to accept that route is not an activity protected under Title

VII, see 42 U.S.C. § 2000e–3(a).

      The district court also correctly entered summary judgment in favor of the

Board and against Blackmon’s complaints of conspiracy and harassment.

Blackmon alleged that employees of the Board conspired to interfere with her civil

rights, but she failed to present any evidence of a custom or policy of the Board

that injured her, see McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004).

The Board cannot held liable “solely because it employs a tortfeasor, that is, under

a respondeat superior theory.” McMillian v. Johnson, 88 F.3d 1573, 1577 (11th


                                           4
               Case: 14-10172     Date Filed: 06/12/2014   Page: 5 of 5


Cir. 1996) (citing Monell v. N.Y. City Dep’t of Soc. Servs., 436 U.S. 658, 691, 98 S.

Ct. 2018, 2036 (1978)). And Blackmon alleged that employees harassed her in

violation of a federal law, 18 U.S.C. § 1514, but that statute involves the issuance

of orders to protect victims or witnesses in criminal proceedings. The statute

creates no private right of action.

      The district court did not err when it declined to exercise supplemental

jurisdiction over Blackmon’s claims under state law. A district court may decline

to exercise supplemental jurisdiction over a claim after dismissing all claims over

which it has original jurisdiction. 28 U.S.C. § 1367(c)(3). We “encourage[ ]

district courts to dismiss any remaining state claims when, as here, the federal

claims have been dismissed prior to trial.” Raney v. Allstate Ins. Co., 370 F.3d

1086, 1089 (11th Cir. 2004).

      We AFFIRM the summary judgment in favor of the Board.




                                          5